Citation Nr: 1705770	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 50 percent for psychiatric disability including major depressive disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from November 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Board remanded the psychiatric disability rating issue to the Agency of Original Jurisdiction (AOJ) for the development of additional evidence.

At this time, the appeal is again REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric disorders including major depressive disorder produce impairment that warrants a disability rating higher than the existing 50 percent rating.

VA pays disability compensation for physical or psychiatric diseases or injuries incurred in service. See 38 U.S.C.A. § 1110 (West 2014). However, VA does not consider personality disorders to be diseases or injuries for purposes of establishing service connection and paying disability compensation. See 38 C.F.R. § 3.303(c) (2016). Mental health clinicians who have examined or treated the Veteran from the 1990s forward have concluded that he has a psychiatric disorder, both a psychiatric disorder and a personality disorder, or, in one case, a personality disorder only. Effective from the Veteran's separation from service in 1995, VA established service connection for psychiatric disability.

In the April 2015 remand, the Board noted that there was evidence of worsening of the Veteran's psychiatric disability since a VA mental disorders examination in August 2006. The Board observed that the assembled evidence, including a December 2014 private psychological evaluation, did not clearly address the level of the Veteran's occupational and social impairment. The Board instructed that the Veteran receive a new VA mental disorders examination, with the examiner to identify the current severity of the Veteran's acquired psychiatric disorders in terms of his level of occupational and social impairment.

The Veteran had a VA mental disorders examination in August 2015. The examiner concluded that the Veteran likely had only a personality disorder, with possible related psychiatric symptoms, but likely no psychiatric disorder. The examination report did not reconcile the repeated and longstanding diagnoses of psychiatric disability which are of record. Thus, the August 2015 examination report is not adequate for rating purposes.

The United States Court of Appeal for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. See Stegall v. West, 11 Vet. App. 268 (1998). The Board is remanding the rating issue for an examination to provide adequate findings and opinions, particularly regarding the level of occupational and social impairment due to psychiatric disorders or symptoms to the exclusion of any personality disorder. If the examiner finds that the Veteran has both psychiatric disorder and personality disorder, the examiner should endeavor to distinguish between the level of occupational and social impairment attributable to the psychiatric disorder and the level of occupational and social impairment attributable to the personality disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders examination, performed by a psychiatrist or psychologist, to address his psychiatric disorders, their current manifestations and effects, and the level of resulting occupational and social impairment. Provide the claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and provide clear and thorough explanations of his or her opinions.

Ask the examiner to provide findings regarding the symptoms and effects of the Veteran's psychiatric disorders. It is noted that previous examiners have had differing impressions as to whether the Veteran has psychiatric disorder(s), personality disorder(s), or both. Ask the examiner to reconcile those other impressions, and to provide his or her diagnoses for the Veteran's current psychiatric disorders and/or personality disorders.

If it is determined that the Veteran does have a current psychiatric disorder, ask the examiner to discuss the level of resulting occupational and social impairment. If it is determined that the Veteran has both psychiatric and personality disorders, the examiner is asked to differentiate the symptoms of each disorder.  

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




